Exhibit 10.1

 

AMENDMENT NO. 1 AND INCREMENTAL JOINDER AGREEMENT


 

AMENDMENT NO. 1 AND INCREMENTAL JOINDER AGREEMENT dated as of December 19, 2013
(this “2013 Amendment Agreement”), to the Amended and Restated Credit Agreement
dated as of December 13, 2012 (as heretofore amended, supplemented or otherwise
modified, the “Existing Term Loan Agreement”), among SPANSION LLC, a Delaware
limited liability company (the “Borrower”), SPANSION INC., a Delaware
corporation (“Holdings”), SPANSION TECHNOLOGY LLC, a Delaware limited liability
company (“Spansion Technology”), each LENDER from time to time party thereto,
BARCLAYS BANK PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”), and as Collateral Agent and MORGAN STANLEY SENIOR
FUNDING, INC., as Documentation Agent.

 

RECITALS:

 

1.     The Borrower desires to (i) refinance or reprice in full the Original
Loans and Loans outstanding immediately prior to the effectiveness of this 2013
Amendment Agreement under the Existing Term Loan Agreement (collectively, the
“Existing Term Loans”) with new or amended Loans made thereunder (the “2013
Repricing Term Loans”), (ii) borrow New Term Loans under Section 2.14 of the
Amended Term Loan Agreement (the “2013 Incremental Term Loans” and together with
the 2013 Repricing Term Loans, the “2013 Term Loans”) on the 2013 Incremental
Effective Date (as defined below) and (iii) effect certain other amendments to
the Existing Term Loan Agreement (as amended by this 2013 Amendment Agreement as
in effect from time to time, the “Amended Term Loan Agreement”). The 2013
Repricing Term Loans shall be made:

 

 

a.

in part by Existing Term Loan Lenders that agree to convert their Existing Term
Loans (after giving effect to any relevant partial prepayment thereof, as
described below) to 2013 Repricing Term Loans; and

 

 

b.

in part by lenders making new 2013 Term Loans in an aggregate amount equal to
the amount set forth opposite such lender’s name on Schedule 1 hereto.

 

2.     Each financial institution identified on the signature pages hereto as a
“2013 Term Loan Lender” (each, a “2013 Term Loan Lender”) has agreed severally,
on the terms and conditions set forth herein and in the Amended Term Loan
Agreement, (i) to provide a 2013 Repricing Term Loan in the amount of its 2013
Repricing Term Loan Commitment (if any), (ii) to provide a 2013 Incremental Term
Loan in the amount of its 2013 Incremental Term Loan Commitment (if any), (iii)
to be or remain (as applicable) a Lender for all purposes under the Amended Term
Loan Agreement and (iv) to the other amendments effected by this 2013 Amendment
Agreement.

 

3.     Accordingly, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.     Defined Terms. (a) Capitalized terms used but not otherwise
defined herein (including the preliminary statements hereto) have the meanings
assigned to them in the Existing Term Loan Agreement or the Amended Term Loan
Agreement, as the context may require. The provisions of Section 1.02 of the
Existing Credit Agreement are hereby incorporated by reference herein, mutatis
mutandis.

 

(b)     As used in this 2013 Amendment Agreement, the following terms have the
meanings specified below:

 

“2013 Fee Letter” shall mean the Fee Letter dated as of December 9, 2013 by and
among the Borrower, Morgan Stanley Senior Funding, Inc. and Barclays Bank PLC,
as heretofore amended, supplemented or otherwise modified.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“2013 Incremental Effective Date” shall mean the date on which the 2013
Incremental Term Loans are incurred; provided, that the 2013 Incremental
Effective Date shall be no later than the date 35 days after the 2013 Amendment
Effective Date.

 

“Converted Term Loans” shall mean each Existing Term Loan (or portion thereof)
as to which the Lender thereof is a Converting Term Lender, to the extent
provided in this 2013 Amendment Agreement.

 

“Converting Term Lender” shall mean each Existing Term Loan Lender that has
elected to convert its Existing Term Loans (or a portion thereof) to 2013
Repricing Term Loans pursuant to this 2013 Amendment Agreement.

 

“Existing Term Loan Lender” shall mean a Lender with an Existing Term Loan on
the 2013 Amendment Effective Date, immediately prior to giving effect to this
2013 Amendment Agreement.

 

“Existing Term Loan Prepayment Amount” shall mean, for each Existing Term Loan
Lender, the sum of (i) the aggregate principal amount of Existing Term Loans
owing to such Existing Term Loan Lender on the 2013 Amendment Effective Date
plus (ii) all accrued and unpaid interest on such Existing Term Loan Lender’s
Existing Term Loans to the 2013 Amendment Effective Date plus (iii) any other
amounts owing to such Existing Term Loan Lender (in its capacity as such) under
the Loan Documents as of the 2013 Amendment Effective Date, including any
amounts owing pursuant to Section 2.03 of the Existing Term Loan Agreement.

 

“New Term Lender” shall mean a Lender that (i) is not an Existing Term Loan
Lender and (ii) has a 2013 Repricing Term Loan Commitment, a 2013 Incremental
Term Loan Commitment or both.

 

 

SECTION 2.

2013 Term Loans.

 

(a)     Commitments. Each Person identified on the signature pages to the 2013
Amendment Agreement as a “2013 Term Loan Lender” shall become party to the
Existing Term Loan Agreement as a “Lender”, and shall have:

 

(i)     in the case of each such Lender (each a “2013 Repricing Term Loan
Lender”) with a “2013 Repricing Term Loan Commitment” opposite its name on
Schedule 1 to the 2013 Amendment Agreement (or, in the case of Converting Term
Lenders, as specified on the Register maintained by the Administrative Agent
pursuant to Section 11.06(b)(iv) of the Existing Term Loan Agreement) (for any
such Lender, its “2013 Repricing Term Loan Commitment”), a commitment to make or
convert to (as applicable) a 2013 Repricing Term Loan in a principal amount
equal to its 2013 Repricing Term Loan Commitment; and

 

(ii)     in the case of each such Lender (each a “2013 Incremental Term Loan
Lender”) with a “2013 Incremental Term Loan Commitment” opposite its name on
Schedule 1 to the 2013 Amendment Agreement (each, a “2013 Incremental Term Loan
Commitment” and, together with the 2013 Repricing Term Loan Commitments, the
“2013 Term Loan Commitments”), a commitment to make a 2013 Incremental Term Loan
in a principal amount equal to its 2013 Incremental Term Loan Commitment.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Each 2013 Term Loan Lender shall, from and after the 2013 Amendment Effective
Date, have all of the rights and obligations of a “Lender” under the Amended
Term Loan Agreement and the other Loan Documents. All 2013 Repricing Term Loans
shall be “Term Loans” and “Loans” and all 2013 Incremental Term Loans shall be
“New Term Loans”, “Term Loans” and “Loans”, in each case for all purposes of the
Amended Term Loan Agreement and the other Loan Documents. The 2013 Term Loans
may be repaid or prepaid in accordance with the provisions of the Amended Term
Loan Agreement, but once repaid or prepaid may not be reborrowed.

 

(b)     2013 Amendment Effective Date Loans and Prepayments.

 

(i)     On the 2013 Amendment Effective Date, each 2013 Repricing Term Loan
Lender shall, severally and not jointly and subject to the terms and conditions
set forth in the 2013 Amendment Agreement and the Amended Term Loan Agreement,
make a 2013 Repricing Term Loan to the Borrower in an amount equal to its 2013
Repricing Term Loan Commitment in accordance with this Section 2 and Section
2.01 of the Amended Term Loan Agreement by delivering to the Administrative
Agent immediately available funds in such amount.

 

(ii)     Upon receipt of the amounts referred to above, the Borrower shall
prepay in full the Existing Term Loans, together with accrued and unpaid
interest thereon to the date of such prepayment and any other amounts then due
and owing with respect thereto, by directing the Administrative Agent to apply
proceeds of the 2013 Term Loans in an amount sufficient to repay all such
amounts; provided that each Converting Term Lender irrevocably agrees to accept,
in lieu of cash for all or a portion of its outstanding Existing Term Loans so
prepaid (in a portion equal to its 2013 Repricing Term Loan Commitment),
delivery from the Borrower on the 2013 Amendment Effective Date of an equal
principal amount of 2013 Repricing Term Loans.

 

(iii)     On the 2013 Amendment Effective Date and subject to receipt of payment
in full of all Existing Term Loans as provided in clause (b)(ii) above, each
Existing Term Loan Lender (in its capacity as such, but not in any other
capacity, and excluding any Converting Term Lender) shall cease to be a Lender
party to the Existing Term Loan Agreement (and, for the avoidance of doubt, each
Existing Term Loan Lender that is not a Converting Term Lender or an 2013 Term
Loan Lender shall not be a Lender party to the Amended Term Loan Agreement
(except to the extent that it shall subsequently become a Lender party thereto
pursuant to an Assignment and Acceptance entered into in accordance with the
terms of the Amended Term Loan Agreement)), and all accrued fees under the
Existing Term Loan Agreement for the account of each Existing Term Loan Lender
shall be due and payable on such date.

 

(c)     2013 Incremental Effective Date Loans.

 

(i)     On the 2013 Incremental Effective Date, each 2013 Incremental Term Loan
Lender shall, severally and not jointly and subject to the terms and conditions
set forth in the 2013 Amendment Agreement and the Amended Term Loan Agreement,
make a 2013 Incremental Term Loan in the amount of its 2013 Incremental Term
Loan Commitment in accordance with Section 2.14 of the Existing Term Loan
Agreement, by delivering to the Administrative Agent immediately available funds
in such amount.

 

(ii)     On the 2013 Incremental Effective Date, the Borrower shall ensure that
2013 Repricing Term Loans and 2013 Incremental Term Loans have the same Interest
Period beginning on the 2013 Incremental Effective Date. The 2013 Incremental
Term Loans and 2013 Repricing Term Loans shall from and after the 2013
Incremental Effective Date comprise a single tranche of Term Loans under the
Amended Term Loan Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION 3.     Terms of 2013 Term Loans. The terms of the 2013 Term Loans will
be as set forth in the Amended Term Loan Agreement.

 

SECTION 4.     Amendments.

 

(a)     Each of the parties hereto agrees that, effective on the 2013 Amendment
Effective Date, the Existing Term Loan Agreement shall be amended as follows:

 

(i)     New Defined Term. Section 1.01 of the Existing Term Loan Agreement is
hereby amended by inserting in appropriate alphabetical order the following new
definition:

 

“2013 Amendment Agreement” means the Amendment No. 1 And Incremental Joinder
Agreement dated as of December 19, 2013 by and among the Borrower, Holdings,
Spansion Technology, the Lenders party thereto, the Administrative Agent and
Morgan Stanley Senior Funding, Inc.

 

“2013 Amendment Effective Date” has the meaning specified in the 2013 Amendment
Agreement.

 

“2013 Incremental Effective Date” has the meaning specified in the 2013
Amendment Agreement.

 

“2013 Incremental Term Loan” has the meaning specified in the 2013 Amendment
Agreement.

 

“2013 Incremental Term Loan Commitment” has the meaning specified in the 2013
Amendment Agreement.

 

“2013 Incremental Term Loan Lender” has the meaning specified in the 2013
Amendment Agreement.

 

“2013 Repricing Term Loan” has the meaning specified in the 2013 Amendment
Agreement.

 

“2013 Repricing Term Loan Commitment” has the meaning specified in the 2013
Amendment Agreement.

 

“2013 Repricing Term Loan Lender” has the meaning specified in the 2013
Amendment Agreement.

 

“2013 Term Loan” has the meaning specified in the 2013 Amendment Agreement.

 

“2013 Term Loan Lender” has the meaning specified in the 2013 Amendment
Agreement.

 

“AM Business” means certain subsidiaries, assets and liabilities, including
approximately 1,200 patents and patent applications, of Fujitsu Semiconductor
Limited, a Japanese corporation (“Fujitsu”), acquired by Borrower on August 1,
2013 for purposes of acquiring Fujitsu’s business of designing, developing,
marketing and selling analog semiconductor and microcontroller products.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Amended Term Loan Agreement” has the meaning specified in the 2013 Amendment
Agreement.

 

“Converting Term Lender” has the meaning specified in the 2013 Amendment
Agreement.

 

“Existing Term Loan Lender” has the meaning specified in the 2013 Amendment
Agreement.

 

(ii)     Pricing of 2013 Term Loans. The defined term “Applicable Margin” in
Section 1.01 of the Existing Term Loan Agreement is hereby amended to read in
full as follows:

 

“Applicable Margin” means 2.00% per annum for any Base Rate Loan and 3.00% per
annum for any Eurodollar Rate Loan.

 

(iii)     Additional Amended Defined Terms. The following defined terms in
Section 1.01 of the Existing Term Loan Agreement are amended as follows:

 

(A)     The defined term “Existing Term Loan Agreement” is hereby amended to
read in full as follows:

 

“Existing Term Loan Agreement” has the meaning specified in the 2013 Amendment
Agreement.

 

(B)     The defined term “Base Rate” is hereby amended by replacing references
to “2.75%” in the last sentence therein with “1.75%”; and

 

(C)     The defined term “Eurodollar Rate” is hereby amended by replacing
references to “1.25%” in the last sentence therein with “0.75%”.

 

(D)     The defined term “Consolidated EBITDA” is hereby amended by adding a new
proviso to the end thereof to read in full as follows:

 

provided that, solely for any determination of Consolidated EBITDA for purposes
of Section 7.11 of the Revolving Credit Agreement and Section 7(e) of the 2013
Amendment Agreement (and without duplication of amounts included in clause (a)
or (b) above), Consolidated EBITDA attributable to the AM Business (A) for each
fiscal quarter ending on or after December 31, 2012 and prior to September 29,
2013 (in each case, pro forma as if the AM Business acquisition had occurred at
the beginning of such period), shall be deemed to be $10,000,000 and (B) for
each such period ending on and after September 29, 2013 and not later than June
29, 2014, shall be based upon actual operating performance since the acquisition
of the AM Business on August 1, 2013 (as determined in good faith by Holdings as
the attributable portion of Consolidated EBITDA that would have been generated
by the AM Business if it had been owned and operated by, and fully integrated
with, the Borrower during such period, otherwise determined in accordance with
and taking into account any adjustments pursuant to clause (a) and clause (b)
above) (e.g., if the Consolidated EBITDA attributable to the AM Business in the
two months since acquisition, determined as provided above, was $5,000,000, such
amount shall equate to $7,500,000 for the fiscal quarter ending September 29,
2013).

 

 

 
 

--------------------------------------------------------------------------------

 

 

(E)     The defined term “Documentation Agent” is hereby amended to read in full
as follows:

 

“Documentation Agent” means each of Morgan Stanley, Wells Fargo Securities, LLC,
Jefferies Finance LLC and Silicon Valley Bank.

 

(F)     The defined term “Maturity Date” is hereby amended by replacing
references to “December 13, 2018” with “December 19, 2019”.

 

(iv)     Amendment of Section 2.01. Section 2.01 of the Existing Term Loan
Agreement is hereby amended in full by replacing such section with Section 2 of
the 2013 Amendment Agreement.

 

(v)     Amendment of Section 2.03. Section 2.03 of the Existing Term Loan
Agreement is hereby amended by replacing the phrase “the first anniversary of
the Amendment and Restatement Effective Date” in clause (a)(i) therein with “the
date that is six months after the 2013 Amendment Effective Date”.

 

(vi)     Amendment of Section 2.05. Section 2.05 of the Existing Term Loan
Agreement is hereby amended by replacing the reference to “Amendment and
Restatement Effective Date” in the second sentence therein with “2013 Amendment
Effective Date (after giving effect to the incurrence of the 2013 Repricing Term
Loans and 2013 Incremental Term Loans)”.

 

(vii)     Amendment of Section 2.14. Section 2.14 of the Existing Term Loan
Agreement is hereby amended by replacing the sentence beginning “The Borrower
may by written notice” to read in full as follows:

 

The Borrower may by written notice to the Administrative Agent elect to request
prior to the Maturity Date with respect to the Original Facility, one or more
additional tranches of term loans (any such increase, the “New Term Loans”), by
an amount for all such increases effected after the 2013 Amendment Effective
Date (and excluding the 2013 Incremental Term Loans) not to exceed an amount
equal to (a) $100,000,000 less the aggregate amount of New Revolving Loan
Commitments after the 2013 Amendment Effective Date plus (b) an additional
amount if, on a pro forma basis after giving effect to such New Term Loans, the
Senior Secured Leverage Ratio does not exceed 2.75:1.00 (assuming borrowing of
the full amount of the Revolving Commitments (as defined in the Revolving Credit
Agreement)) in the aggregate and not less than $5,000,000 individually (or such
lesser amount which shall be approved by the Administrative Agent), and integral
multiples of $1,000,000 in excess of that amount.

 

(viii)     Amendment of Section 7.03. Section 7.03(l) of the Existing Term Loan
Agreement is hereby amended by replacing the reference to “$50,000,000” in
clause (i) therein with “$75,000,000”.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(ix)     Amendment of Section 7.06. Section 7.06(n) of the Existing Term Loan
Agreement is hereby amended by replacing the reference to “$50,000,000” in
clause (i) therein with “$75,000,000”.

 

(x)     Amendment of Section 7.19. Section 7.19 of the Existing Credit Agreement
is hereby amended in full to read as follows:

 

Enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred, except for (a) any such sale of
any fixed or capital assets by Holdings, the Borrower or any Subsidiary that is
made for cash consideration in an amount not less than the fair value of such
fixed or capital asset; provided, that the aggregate fair market value of
property subject thereto shall not exceed at any time $50,000,000 at any time
and (b) sale and leaseback of the facility located at 915 Deguigne Drive,
Sunnyvale, California 94088.

 

(b)     Requirement to Deliver Real Property Documents. Each of the parties
hereto agrees that the Borrower’s obligations under Section 5(d)(iii) of the
Amendment and Restatement Agreement with respect to the facility located at 915
Deguigne Drive, Sunnyvale, California shall be extended from 12 months to 18
months.

 

(c)     Requirements To Deliver Notice Of Prepayment And Pay Breakage. Solely
with respect to the repayment of the Existing Term Loans on the 2013 Amendment
Effective Date, (a) notice of prepayment required pursuant to Section
2.03(a)(ii)(A) of the Existing Credit Agreement may be delivered on the Business
Day prior to the 2013 Amendment Effective Date and (b) the Existing Term Loan
Lenders party hereto hereby waive any compensation that could be claimed by such
Existing Term Loan Lenders pursuant to Section 3.05 of the Existing Credit
Agreement.

 

SECTION 5.     Representations and Warranties. Each of Holdings and the Borrower
hereby represents and warrants to each other party hereto that:

 

(a)     The execution, delivery and performance by each of Holdings and the
Borrower of this 2013 Amendment Agreement are within its corporate powers, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01 of the Amended Term Loan Agreement), or require any payment to be
made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (c)(i), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

 

(b)     This 2013 Amendment Agreement has been duly executed and delivered by
each of Holdings and the Borrower, and this 2013 Amendment Agreement and the
Term Loan Agreement as amended thereby constitutes a legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     The representations and warranties of each of Holdings and the Borrower
contained in Article V of the Existing Term Loan Agreement or any other Loan
Document are true and correct in all material respects on and as of the date
hereof and on and as of the 2013 Amendment Effective Date (in each case, except
to the extent that any representation or warranty specifically refers to an
earlier date, in which case such representation or warranty is true and correct
in all material respects as of such earlier date); provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language is true and correct in all respects on such
respective dates.

 

(d)     Both before and after giving effect to this 2013 Amendment Agreement, no
Default has occurred and is continuing.

 

SECTION 6.     Effectiveness. This 2013 Amendment Agreement shall become
effective on and as of the date, on which each of the following conditions
precedent (aside from those certain conditions precedent which may be satisfied
after the 2013 Amendment Effective Date) is satisfied (such date, the “2013
Amendment Effective Date”):

 

(a)     Counterparts. The Administrative Agent shall have received duly executed
counterparts of this 2013 Amendment Agreement that, when taken together, bear
the signatures of each of Holdings, Spansion Technology, the Borrower, the
Administrative Agent, the Collateral Agent, and the 2013 Term Loan Lenders.

 

(b)     Documents, Certificates, Opinions and Other Instruments. The
Administrative Agent shall have received the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the 2013 Amendment Effective Date, as applicable (or, in the
case of certificates of governmental officials, a recent date before the 2013
Amendment Effective Date and) and each in form and substance satisfactory to the
Administrative Agent:

 

(i)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require (i) certifying the
resolutions of its board of directors, members or other body authorizing the
execution, delivery and performance of the Transaction Documents, (ii)
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party and (iii) containing appropriate attachments, including the
Organization Documents of each Loan Party and, if applicable, a true and correct
copy of its by-laws or operating, management or partnership agreement;

 

(ii)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed
and is validly existing, in good standing and qualified to engage in business in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

 

 
 

--------------------------------------------------------------------------------

 

 

(iii)     a certificate signed by a Responsible Officer of the Borrower and each
other Loan Party, as of the 2013 Amendment Effective Date, as to: (A) the
absence of any Default, (B) the truth in all material respects of the
representations and warranties contained in Article V of the Existing Term Loan
Agreement, the 2013 Amendment Agreement or any other Loan Document on and as of
the 2013 Amendment Effective Date to the same extent as though made on and as of
the 2013 Amendment Effective Date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof, (C) the
satisfaction of all the conditions precedent to the 2013 Amendment Effective
Date forth in this Section 6 required to be satisfied on or before the 2013
Amendment Effective Date and that this 2013 Amendment Agreement is effective,
(D) the payment in full of all fees and expenses due in respect of the Loan
Documents as of the 2013 Amendment Effective Date, (E) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect other than as described in the Disclosure
Statement or in the Borrower’s filings with the SEC made prior to the 2013
Amendment Effective Date and (F) attaching copies of all consents, licenses and
approvals required in connection with the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is a party, and such consents, licenses and approvals shall be in
full force and effect, or stating that no such consents, licenses or approvals
are so required;

 

(iv)     certificates attesting to the Solvency of each Loan Party after giving
effect to the incurrence of the 2013 Term Loans, from its chief financial
officer dated as of the 2013 Amendment Effective Date; and

 

(v)     a favorable opinion of Latham & Watkins LLP, counsel to the Loan
Parties, dated as of the 2013 Amendment Effective Date and addressed to the
Administrative Agent and each Lender, in a form reasonably satisfactory to the
Administrative Agent.

 

(c)     Lender Fees. The Borrower shall have paid or have caused to be paid (i)
to each New Term Lender, a fee in an amount equal to 1.00% of the amount of such
New Term Lender’s 2013 Repricing Term Loan Commitment, (ii) all fees required to
be paid to the Agents and the Arrangers on or before the 2013 Amendment
Effective Date as set forth in the 2013 Fee Letter and any fee letter entered
into in connection with this Amendment Agreement or the transactions
contemplated hereby and (iii) all fees required to be paid to the Lenders on or
before the 2013 Amendment Effective Date pursuant to the terms of the Amended
Term Loan Agreement.

 

(d)     Counsel Fees. The Borrower shall have paid or have caused to be paid (i)
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) and (ii) all
other expenses of the Administrative Agent and the Lenders in connection with
the Loan Documents, in each case, to the extent invoiced prior to or on the 2013
Amendment Effective Date.

 

(e)     Accrued Interest. The Borrower shall have paid or have caused to be
paid, to Existing Term Loan Lenders on the 2013 Amendment Effective Date, all
accrued interest owing on such Existing Term Loans to and until the 2013
Amendment Effective Date.

 

(f)     PATRIOT Act. The Administrative Agent and the Lenders shall have
received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act.

 

(g)     No Material Adverse Effect. There has been no event or circumstance
since the date of the Audited Financial Statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect other than as described in the Disclosure Statement or in the
Borrower’s filings with the SEC made prior to the 2013 Amendment Effective Date.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(h)     No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority with
respect to the 2013 Amendment Agreement or the transaction contemplated thereby,
or the Transaction Documents, and the 2013 Amendment Agreement or the
transaction contemplated thereby and the Transaction Documents shall be in
compliance, in all material respects, with all applicable foreign and U.S.
federal, state and local laws and regulations.

 

(i)     Other. The Administrative Agent shall have received such other
reasonable and customary approvals, opinions or documents as the Administrative
Agent shall request in good faith.

 

SECTION 7.     Conditions to 2013 Incremental Effective Date.

 

(a)     2013 Incremental Effective Date. The 2013 Incremental Effective Date
shall occur, if at all, no later than 35 days after the 2013 Amendment Effective
Date.

 

(b)     Representations and Warranties. The representations and warranties
contained in the Amended Term Loan Agreement and the other Loan Documents are
true and correct in all material respects on and as of the 2013 Incremental
Effective Date to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties were true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof;

 

(c)     No Default. No event has occurred and is continuing or would result from
the making of the 2013 Incremental Term Loans contemplated hereby that would
constitute a Default;

 

(d)     Compliance with Amended Term Loan Agreement. The Borrower has performed
in all material respects all agreements and satisfied all conditions which the
Amended Term Loan Agreement provides shall be performed or satisfied by it on or
before the date hereof;

 

(e)     Financial Covenant. If the same were applicable at the end of the then
most recent fiscal quarter of Holdings for which financial statements are
available, the Borrower and its Subsidiaries are in pro forma compliance with
each of the covenants set forth in Section 7.11 of the Revolving Credit
Agreement as of the last day of the most recently ended fiscal quarter after
giving effect to the 2013 Incremental Term Loans (and assuming borrowing of the
full amount of the Revolving Commitments (as defined in the Revolving Credit
Agreement));

 

(f)     Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower and each other Loan
Party, as of the 2013 Incremental Effective Date, as to: (i) the absence of any
Default, (ii) the truth in all material respects of the representations and
warranties contained in Article V of the Amended Term Loan Agreement, the 2013
Amendment Agreement or any other Loan Document on and as of the 2013 Incremental
Effective Date to the same extent as though made on and as of the 2013
Incremental Effective Date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof, (iii) the
satisfaction of all the conditions precedent to the 2013 Incremental Effective
Date set forth in this Section 7 required to be satisfied on or before the 2013
Incremental Effective Date and that this 2013 Amendment Agreement is effective,
(iv) the payment in full of all fees and expenses due in respect of the Loan
Documents as of the 2013 Incremental Effective Date and (v) that there has been
no event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect other than as described in the Disclosure
Statement or in the Borrower’s filings with the SEC made prior to the 2013
Incremental Effective Date;

 

 

 
 

--------------------------------------------------------------------------------

 

 

(g)     Solvency Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower and each other Loan
Party, dated as of the 2013 Incremental Effective Date, attesting to the
Solvency of each Loan Party after giving effect to the incurrence of the 2013
Incremental Term Loans, from its chief financial officer; and

 

(h)     Lender Fees. The Borrower shall have paid or have caused to be paid to
each 2013 Term Loan Lender with a 2013 Incremental Term Loan Commitment set out
on Schedule 1 hereto, a fee in an amount equal to 1.00% of the amount of such
2013 Incremental Term Loan Commitment.

 

(i)     Other. The Administrative Agent shall have received such other
reasonable and customary approvals, opinions or documents as the Administrative
Agent shall request in good faith.

 

SECTION 8.     Effect of this 2013 Amendment Agreement.

 

(a)     Except as expressly set forth herein and in the Amended Term Loan
Agreement, this 2013 Amendment Agreement shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Agents, the Arrangers or the Lenders under the Existing Term
Loan Agreement or any other Loan Document, and shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Term Loan Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Existing Term Loan Agreement or any other Loan Document in similar or
different circumstances.

 

(b)     On and after the 2013 Amendment Effective Date, each reference in the
Existing Term Loan Agreement to “this Agreement”, “hereunder”, “hereof’,
“herein”, or words of like import, and each reference to the Existing Term Loan
Agreement in any other Loan Document, shall be deemed to be a reference to the
Existing Term Loan Agreement as amended and restated hereby. This 2013 Amendment
Agreement shall constitute a “Loan Document” for all purposes of the Existing
Term Loan Agreement, the Amended Term Loan Agreement and the other Loan
Documents.

 

(c)     The Lenders party hereto hereby authorize the Administrative Agent to
enter into such amendment or amendments to the Amended Term Loan Agreement or
any other Loan Document as shall be appropriate, in the judgment of the
Administrative Agent, to give effect to the transactions contemplated hereby
(including the Original Loan conversions) or to cure any ambiguity, omission,
defect or inconsistency relating to effectuation of the transactions
contemplated hereby.

 

SECTION 9.     Counterparts. This 2013 Amendment Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
electronic transmission of an executed counterpart of a signature page to this
2013 Amendment Agreement shall be effective as delivery of an original executed
counterpart of this 2013 Amendment Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION 10.     Governing Law.

 

(a)     GOVERNING LAW. THIS 2013 AMENDMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF
AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK.

 

(b)     SUBMISSION TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER LOAN DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY
AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR
WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 11.02 OF THE RESTATED CREDIT AGREEMENT; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E)
AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE
COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS
UNDER ANY SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

(c)     WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE AMENDED TERM
LOAN AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION 11.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS 2013 AMENDMENT AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 12.     Headings. Section headings used herein are for convenience of
reference only, are not part of this 2013 Amendment Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
2013 Amendment Agreement.

 

[Remainder of page intentionally left blank]

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this 2013 Amendment Agreement
to be duly executed by their respective authorized officers as of the date first
above written.

 

SPANSION LLC, as Borrower,

 

by     /s/ John H. Kispert          
                                                        

          Name: John H. Kispert
          Title: President and Chief Executive Officer

 

 

 

SPANSION INC., as Guarantor,

 

by     /s/ John H.
Kispert                                                                   

          Name: John H. Kispert     
          Title: President and Chief Executive Officer     

 

 

 

SPANSION TECHNOLOGY LLC, as Guarantor,

 

by     /s/ John H.
Kispert                                                                   

          Name: John H. Kispert
          Title: Chief Executive Officer

 

 

 
 

--------------------------------------------------------------------------------

 

 

BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent,

 

by     /s/ Ronnie
Glenn                                                                       

          Name: Ronnie Glenn
          Title: Vice President

 

 

 
 

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Documentation Agent,

 

by     /s/ Andrew
Earls                                                                       

          Name: Andrew Earls     
          Title: Vice President

 

 
 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGES AND SCHEDULE 1 TO

AMENDMENT NO. 1 AND INCREMENTAL JOINDER AGREEMENT

FOR 2013 TERM LOAN LENDERS

 

[On file with the Administrative Agent.]